DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 02/04/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 16, 17, 19-25, and 33-39
Withdrawn claims: None
Previously cancelled claims: 1-15, 18, and 26-32
Newly cancelled claims: None
Amended claims: 16
New claims: None
Claims currently under consideration: 16, 17, 19-25, and 33-39
Currently rejected claims: 16, 17, 19-25, and 33-39
Allowed claims: None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/04/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 37 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 37 requires the heat 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 17, 19-25, and 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (U.S. 5,707,678) in view of Brown et al. (U.S. 2005/0276904 A1) and Brody et al. (U.S. 6,120,820).
Regarding claim 16, Gregory discloses a method for producing a whey preparation (C2, L23-L25; C1, L10) comprising the sequential steps of (a) providing a whey (C2, L23-L25), (b) applying a heat treatment to the whey for less than 20 seconds (C4, L1-L10, where performing the ultrafiltration at an elevated temperature indicates the acid whey is subjected to a heat treatment according to the required parameters), (c) applying a separation that is ultrafiltration (C2, L25-L26; C3, L49-L51), (d) applying a microfiltration on the retentate (C2, L26-L28; C4, L39-L41), and (e) applying another separation that is ultrafiltration on the permeate (C2, L19-L20), thereby obtaining the acid whey preparation.
Gregory does not disclose the whey as being sweet whey; step (b) as being at a temperature in the range of 60-68°C; or step (f) of applying a heat treatment of less than 65°C for less than 20 seconds on the retentate.
However, Brown et al. discloses the production of a whey protein concentrate using ultrafiltration ([0009]), wherein sweet whey may be used as the starting material ([0042]).
It would have been obvious to one having ordinary skill in the art to utilize sweet whey as the starting material when practicing the method of Gregory. Since Gregory teaches generally that whey is suited for practicing the method (C2, L23-L25), a skilled practitioner would be motivated to consult Brown et al. for further clarification as to which types of whey would be suitable. Since Brown et al. discloses a similar type of process and indicates that “[a]ll types of whey protein materials are considered to be potential sources of whey protein for use in the present invention” and “suitable whey protein materials include whey obtained from conventional natural cheese and fresh cheese making processes (conventionally known as sweet whey and acid whey, respectively)” ([0042]), a skilled practitioner would expect such variable types of whey to be suited for use in the method of Gregory. Thus, the use of sweet whey as the starting material in the process of Gregory would be obvious to a skilled practitioner.
Regarding the temperature of the heat treatment of step (b), Brody et al. discloses the ultrafiltration of dairy material (Abstract), wherein the ultrafiltration may be performed at temperatures in the range of 40-140°F (i.e., 4.4-60°C) (C21, L1-L5).
It would have been obvious to one having ordinary skill in the art to perform the ultrafiltration/heat treatment of Gregory at a temperature in the range of 60-68°C. Since Gregory discloses “[t]he ultrafiltration can be carried out at a wide range of temperatures” (C4, L1-L2), a skilled practitioner would consider temperatures beyond the disclosed exemplary range of about 
Regarding the heat treatment of step (f), Gregory indicates that ultrafiltration is typically performed at a temperature in the range of 4-50°C (C4, L8-L10) and Brody et al. indicates that the temperature may be as high at 60°C as noted previously (C21, L1-L5). Since Gregory discloses an ultrafiltration step after the microfiltration step (C2, L19-L20), a skilled practitioner would expect that it would be performed at such temperatures described as being typical. Completion of the ultrafiltration step at temperatures as high as 60°C would result in a product that is still heated, which would immediately meet the required step of “applying a heat treatment of between 60°C and 65°C for less than 20 seconds” on the ultrafiltration retentate, which renders the claimed heat treatment obvious.
As for claim 17, Gregory discloses the separation as being ultrafiltration (C2, L25-L26; C3, L49-L51; C2, L19-L20).
As for claim 19, Gregory discloses the microfiltration membrane as having a particle size of 0.5 to 2 µm (specifically, 0.1-2.0 µm) (C2, L32-L35). Brown discloses the use of a ceramic membrane for filtration ([0040]), which renders the use of a ceramic membrane obvious.
As for claim 20, Gregory does not disclose concentration as being via reverse osmosis or nanofiltration.
However, Brown et al. discloses the production of a whey protein concentrate using ultrafiltration ([0009]), wherein concentration occurs at least in part via reverse osmosis ([0015], “dewater the permeate”).
It would have been obvious to one having ordinary skill in the art to concentrate the whey protein component of Gregory via reverse osmosis. Gregory teaches that concentration may be performed via ultrafiltration, although additional components are removed during such a step (C3, L48-L51). To the extent a skilled practitioner would desire finer control over the water content of the whey protein, they would be motivated to consult Brown et al. for additional instruction regarding such a step. Since Brown et al. discloses concentration of whey protein via reverse osmosis, that is characterized as merely removing water ([0015]), the utilization of reverse osmosis on the whey product of Gregory would be obvious in order to remove water and concentrate the whey components.
As for claim 21, Gregory does not disclose the milk base as having been exposed to any of the claimed processing steps (C2, L63 – C3, L35, where heat is applied only where the milk is optionally subjected to a freezing step).
As for claim 22, Gregory discloses the heat treatment of step (b) as being at a temperature less than 67°C (C4, L1-L10).
As for claim 23, since Gregory is being interpreted as teaching a heating step only as related to the subsequent performance of ultrafiltration (C4, L1-L10), the reference does not disclose any minimum time for such a heat treatment. Thus, the claimed time range for the heat treatment of less than 19 seconds would be obvious to a skilled practitioner.
As for claim 24, Gregory does not disclose the method as comprising cooling the product obtained to less than 15°C.
However, Brown et al. discloses incorporation of a whey protein concentrate into yogurt ([0009]-[0010]), which is presumed to be conventionally stored at a temperature of roughly 2-6°C.
It would have been obvious to a skilled practitioner to cool the whey product of Gregory to less than 15°C. Since Gregory provides little detail regarding the incorporation of the whey product into food, a skilled practitioner would be motivated to consult Brown et al. for more detailed instruction regarding the incorporation of such products into food. The incorporation of the whey protein of Gregory into a yogurt as taught in Brown et al. ([0010]) would be an obvious use of the whey protein. Since yogurt is conventionally stored at a temperature of roughly 2-6°C and the incorporation of the whey protein of Gregory into a yogurt would result in cooling the whey protein concentrate to the same temperature, the claimed step of cooling the product to less than 15°C would be obvious.
As for claim 25, Gregory does not disclose drying the product.
However, Brown et al. discloses the production of a whey protein concentrate using ultrafiltration ([0009]), wherein the final product is dried for subsequent incorporation into food products ([0056]).
It would have been obvious to a skilled practitioner to dry the whey product of Gregory. Since Gregory provides little detail regarding the incorporation of the whey product into food, a skilled practitioner would be motivated to consult Brown et al. for more detailed instruction regarding the incorporation of such products into food. Brown et al. teaches that such whey protein products may be used in a liquid form or dried ([0056]). A skilled practitioner would immediately recognize the benefits of drying such a product, including minimizing contamination risk, ease of storage/handling/transport, etc. As such, the step of drying the product of Gregory would be obvious to a skilled practitioner.
As for claims 33-35, Gregory discloses the microfiltration membrane as having a particle size of 0.1-2.0 µm (C2, L32-L35), which anticipates the claimed ranges of 0.8 to 1.5 µm (claim 
As for claims 36 and 37, Gregory discloses the heat treatment of step (b) as being at a temperature less than 63°C (claim 36) and less than 60°C (claim 37) (C4, L1-L10).
As for claims 38 and 39, since Gregory is being interpreted as teaching a heating step only as related to the subsequent performance of ultrafiltration (C4, L1-L10), the reference does not disclose any minimum time for such a heat treatment. Thus, the claimed time range for the heat treatment of less than 15 seconds (claim 38) and less than 10 seconds (claim 39) would be obvious to a skilled practitioner.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103(a) of claims 16, 17, 19-25, and 33-39 over Gregory and Brown et al.: Applicant’s arguments (Applicant’s Remarks, p. 6, ¶¶1-2) have been fully considered and are persuasive to the extent that the claims as presently amended would not be obvious in light of Gregory and Brown et al. alone. However, upon further consideration, new grounds of rejection are made in view of Gregory, Brown et al. and Brody et al. as described in the claim rejections.
Applicant’s argument that “Gregory expressly discloses that ‘elevated temperatures can encourage precipitation of calcium complexes such as calcium phosphate’”, which can contribute to filter fouling (Applicant’s Remarks, p. 6, ¶1), disregards the instruction that “[t]he ultrafiltration can be carried out at a wide range of temperatures” (C4, L1-L2) and that “maintaining pH at the above indicated levels reduces this tendency so that the ultrafiltration can be carried out even if the whey is warm” (C4, L4-L6). Applicant’s assertion that Gregory teaches away from higher temperatures is thus unpersuasive, especially in light of the disclosure of Brody et al.
The rejection of claim 16 has been maintained herein.
The rejections of claims 17, 19-25, and 33-39, which depend from claim 16 and are rejected based on the same prior art, are additionally maintained herein.
Conclusion
Claims 16, 17, 19-25, and 33-39 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793